EXHIBIT 10.6

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
                    , 2014, by and among FARMLAND PARTNERS INC., a Maryland
corporation (the “Company” or the “Indemnitor”) and [                    ] (the
“Indemnitee”). See Schedule A for a list of officers and directors who have
entered into this Indemnification Agreement with the Company.

 

WHEREAS, the Indemnitee is an officer [or][and] a member of the Board of
Directors of the Company and in such [capacity][capacities] is performing a
valuable service for the Company;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Directors with respect to indemnification
of, and advancement of expenses to, such persons;

 

WHEREAS, the Articles of Amendment and Restatement of the Company (the
“Charter”) provide that the Company shall indemnify and advance expenses to its
directors and officers to the maximum extent permitted by Maryland law in effect
from time to time;

 

WHEREAS, the Bylaws of the Company (the “Bylaws”) provide that each director and
officer of the Company shall be indemnified by the Company to the maximum extent
permitted by Maryland law in effect from time to time and shall be entitled to
advancement of expenses consistent with Maryland law; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer [or][and] a member of the Board of Directors, and to provide the
Indemnitee with specific contractual assurance that indemnification will be
available to the Indemnitee regardless of, among other things, any amendment to
or revocation of the Charter or the Bylaws, or any acquisition transaction
relating to the Company, the Indemnitor desires to provide the Indemnitee with
protection against personal liability as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

 

1.                                      DEFINITIONS.

 

For purposes of this Agreement:

 

(a)                                 “Change in Control” shall have the meaning
ascribed to it by the Company’s 2014 Equity Incentive Plan or any equity
incentive or stock compensation plan adopted by the Board of Directors and
approved by the stockholders of the Company that may later replace the Company’s
2014 Equity Incentive Plan.

 

(b)                                 “Corporate Status” describes the status of a
person who is or was a director or officer of the Company or is or was serving
at the request of the Company as a director, officer, partner (limited or
general), member, director, employee or agent of any other foreign or domestic
corporation, partnership, joint venture, limited liability company, trust, other
enterprise (whether conducted for profit or not for profit) or employee benefit
plan. The Company shall be deemed to have requested

 

--------------------------------------------------------------------------------


 

the Indemnitee to serve an employee benefit plan where the performance of the
Indemnitee’s duties to the Company also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

 

(c)                                  “Expenses” shall include all attorneys’ and
paralegals’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

 

(d)                                 “Proceeding” includes any action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any internal investigation), administrative hearing, or any other proceeding,
including appeals therefrom, whether civil, criminal, administrative, or
investigative, except one initiated by the Indemnitee pursuant to paragraph 8 of
this Agreement to enforce such Indemnitee’s rights under this Agreement.

 

(e)                                  “Special Legal Counsel” means a law firm,
or a member of a law firm, that is experienced in matters of corporation law and
neither presently is, or in the past two years has been, retained to represent
(i) the Indemnitor or the Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

 

2.                                      INDEMNIFICATION.

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Charter, the Bylaws, any other
agreement, a vote of stockholders or resolution of the Board of Directors or
otherwise if, by reason of such Indemnitee’s Corporate Status, such Indemnitee
is, or is threatened to be made, a party to any threatened, pending, or
completed Proceeding, including a Proceeding by or in the right of the Company.
Unless prohibited by paragraph 13 hereof and subject to the other provisions of
this Agreement, the Indemnitee shall be indemnified hereunder, to the maximum
extent permitted by Maryland law in effect from time to time, against judgments,
penalties, fines, liabilities, and settlements and reasonable Expenses actually
incurred by or on behalf of such Indemnitee in connection with such Proceeding
or any claim, issue or matter therein; provided, however, that if such
Proceeding was initiated by or in the right of the Company, indemnification may
not be made in respect of such Proceeding if the Indemnitee shall have been
finally adjudged to be liable to the Company. For purposes of this paragraph 2,
excise taxes assessed on the Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall be deemed fines.

 

3.                                      EXPENSES OF A SUCCESSFUL PARTY.

 

Without limiting the effect of any other provision of this Agreement, including
the rights provided for in paragraphs 2 and 4 hereof, and without regard to the
provisions of paragraph 6 hereof, to the extent that the Indemnitee is, by
reason of such Indemnitee’s Corporate Status, a

 

2

--------------------------------------------------------------------------------


 

party to and is successful, on the merits or otherwise, in any Proceeding
pursuant to a final non-appealable order, such Indemnitee shall be indemnified
against all reasonable Expenses actually incurred by or on behalf of such
Indemnitee in connection therewith. If the Indemnitee is not wholly successful
in such Proceeding pursuant to a final non-appealable order but is successful,
on the merits or otherwise, as to one or more but less than all claims, issues,
or matters in such Proceeding pursuant to a final non-appealable order, the
Indemnitor shall indemnify the Indemnitee against all reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection with each
successfully resolved claim, issue or matter. For purposes of this paragraph and
without limitation, the termination of any claim, issue or matter in such
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

4.                                      ADVANCEMENT OF EXPENSES.

 

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Indemnitor shall advance
all reasonable Expenses incurred by the Indemnitee in connection with any such
Proceeding within twenty (20) days after the receipt by the Indemnitor of a
statement from the Indemnitee requesting such advance from time to time, whether
prior to or after final disposition of such Proceeding; provided that, such
statement shall reasonably evidence the Expenses incurred or to be incurred by
the Indemnitee and shall include or be preceded or accompanied by (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Indemnitor as
authorized by this Agreement has been met and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amounts advanced if it should
ultimately be determined that the standard of conduct has not been met. The
undertaking required by clause (ii) of the immediately preceding sentence shall
be an unlimited general obligation of the Indemnitee but need not be secured and
may be accepted without reference to financial ability to make the repayment.

 

5.                                      WITNESS EXPENSES.

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitor against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

6.                                      DETERMINATION OF ENTITLEMENT TO AND
AUTHORIZATION OF INDEMNIFICATION.

 

(a)                                 To obtain indemnification under this
Agreement, the Indemnitee shall submit to the Indemnitor a written request,
including therewith such documentation and

 

3

--------------------------------------------------------------------------------


 

information reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.

 

(b)                                 Indemnification under this Agreement may not
be made unless authorized for a specific Proceeding after a determination has
been made in accordance with this paragraph 6(b) that indemnification of the
Indemnitee is permissible in the circumstances because the Indemnitee has met
the following standard of conduct: the Indemnitor shall indemnify the Indemnitee
in accordance with the provisions of paragraph 2 hereof, unless it is
established that: (a) the act or omission of the Indemnitee was material to the
matter giving rise to the Proceeding and (x) was committed in bad faith or
(y) was the result of active and deliberate dishonesty; (b) the Indemnitee
actually received an improper personal benefit in money, property or services;
or (c) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Upon receipt by the
Indemnitor of the Indemnitee’s written request for indemnification pursuant to
subparagraph 6(a), a determination as to whether the applicable standard of
conduct has been met shall be made within the period specified in paragraph
6(e): (i) if a Change in Control shall have occurred, by Special Legal Counsel
in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee, with Special Legal Counsel selected by the
Indemnitee (the Indemnitee shall give prompt written notice to the Indemnitor
advising the Indemnitor of the identity of the Special Legal Counsel so
selected); or (ii) if a Change in Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of directors not,
at the time, parties to the Proceeding, or, if such quorum cannot be obtained,
then by a majority vote of a committee of the Board of Directors consisting
solely of two or more directors not, at the time, parties to such Proceeding and
who were duly designated to act in the matter by a majority vote of the full
Board of Directors in which the designated directors who are parties may
participate, (B) if the requisite quorum of the full Board of Directors cannot
be obtained therefor and the committee cannot be established (or, even if such
quorum is obtainable or such committee can be established, if such quorum or
committee so directs), by Special Legal Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee, with
Special Legal Counsel selected by the Board of Directors or a committee of the
Board of Directors by vote as set forth in clause (ii)(A) of this paragraph
6(b) (or, if the requisite quorum of the full Board of Directors cannot be
obtained therefor and the committee cannot be established, by a majority of the
full Board of Directors in which directors who are parties to the Proceeding may
participate) (if the Indemnitor selects Special Legal Counsel to make the
determination under this clause (ii), the Indemnitor shall give prompt written
notice to the Indemnitee advising him or her of the identity of the Special
Legal Counsel so selected) or (C) if so directed by a majority of the members of
the Board of Directors, by the stockholders of the Company. If it is so
determined that the Indemnitee is entitled to indemnification, payment to the
Indemnitee shall be made within ten (10) days after such determination.
Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible.

 

4

--------------------------------------------------------------------------------


 

However, if the determination that indemnification is permissible is made by
Special Legal Counsel under clause (ii)(B) above, authorization of
indemnification and determination as to reasonableness of Expenses shall be made
in the manner specified under clause (ii)(B) above for the selection of such
Special Legal Counsel.

 

(c)                                  The Indemnitee shall cooperate with the
person or entity making such determination with respect to the Indemnitee’s
entitlement to indemnification, including providing upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Indemnitee
and reasonably necessary to such determination. Any reasonable costs or expenses
(including reasonable attorneys’ fees and disbursements) incurred by the
Indemnitee in so cooperating shall be borne by the Indemnitor (irrespective of
the determination as to the Indemnitee’s entitlement to indemnification) and the
Indemnitor hereby indemnifies and agrees to hold the Indemnitee harmless
therefrom.

 

(d)                                 In the event the determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to paragraph 6(b) hereof, the Indemnitee, or the Indemnitor, as the case may be,
may, within seven days after such written notice of selection shall have been
given, deliver to the Indemnitor or to the Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
grounds that the Special Legal Counsel so selected does not meet the
requirements of “Special Legal Counsel” as defined in paragraph 1 of this
Agreement. If such written objection is made, the Special Legal Counsel so
selected may not serve as Special Legal Counsel until a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by the Indemnitee of a written request for indemnification pursuant
to paragraph 6(a) hereof, no Special Legal Counsel shall have been selected or,
if selected, shall have been objected to, either the Indemnitor or the
Indemnitee may petition a court for resolution of any objection which shall have
been made by the Indemnitor or the Indemnitee to the other’s selection of
Special Legal Counsel and/or for the appointment as Special Legal Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Special Legal Counsel under paragraph
6(b) hereof. The Indemnitor shall pay all reasonable fees and expenses of
Special Legal Counsel incurred in connection with acting pursuant to paragraph
6(b) hereof, and all reasonable fees and expenses incident to the selection of
such Special Legal Counsel pursuant to this paragraph 6(d). In the event that a
determination of entitlement to indemnification is to be made by Special Legal
Counsel and such determination shall not have been made and delivered in a
written opinion within ninety (90) days after the receipt by the Indemnitor of
the Indemnitee’s request in accordance with paragraph 6(a), upon the due
commencement of any judicial proceeding in accordance with paragraph 8(a) of
this Agreement, Special Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity.

 

5

--------------------------------------------------------------------------------


 

(e)                                  If the person or entity making the
determination whether the Indemnitee is entitled to indemnification shall not
have made a determination within forty-five (45) days after receipt by the
Indemnitor of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification, absent: (i) a misstatement by the Indemnitee
of a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law. Such 45-day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the person or entity making said
determination in good faith requires additional time for the obtaining or
evaluating of documentation and/or information relating thereto. The foregoing
provisions of this paragraph 6(e) shall not apply: (i) if the determination of
entitlement to indemnification is to be made by the stockholders and if within
fifteen (15) days after receipt by the Indemnitor of the request for such
determination the Board of Directors resolves to submit such determination to
the stockholders for consideration at an annual or special meeting thereof to be
held within seventy-five (75) days after such receipt and such determination is
made at such meeting, or (ii) if the determination of entitlement to
indemnification is to be made by Special Legal Counsel pursuant to paragraph
6(b) of this Agreement.

 

7.                                      PRESUMPTIONS.

 

(a)                                 In making a determination with respect to
entitlement or authorization of indemnification hereunder, the person or entity
making such determination shall presume that the Indemnitee is entitled to
indemnification under this Agreement and the Indemnitor shall have the burden of
proof to overcome such presumption.

 

(b)                                 The termination of any Proceeding by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, creates a rebuttable presumption that
the Indemnitee did not meet the requisite standard of conduct described herein
for indemnification.

 

8.                                      REMEDIES.

 

(a)                                 In the event that: (i) a determination is
made in accordance with the provisions of paragraph 6 that the Indemnitee is not
entitled to indemnification under this Agreement, or (ii) advancement of
reasonable Expenses is not timely made pursuant to this Agreement, or
(iii) payment of indemnification due the Indemnitee under this Agreement is not
timely made, the Indemnitee shall be entitled to an adjudication in an
appropriate court of competent jurisdiction of such Indemnitee’s entitlement to
such indemnification or advancement of Expenses.

 

(b)                                 In the event that a determination shall have
been made pursuant to paragraph 6 of this Agreement that the Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
paragraph 8 shall be conducted in all

 

6

--------------------------------------------------------------------------------


 

respects as a de novo trial on the merits. The fact that a determination had
been made earlier pursuant to paragraph 6 of this Agreement that the Indemnitee
was not entitled to indemnification shall not be taken into account in any
judicial proceeding commenced pursuant to this paragraph 8 and the Indemnitee
shall not be prejudiced in any way by reason of that adverse determination. In
any judicial proceeding commenced pursuant to this paragraph 8, the Indemnitor
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

 

(c)                                  If a determination shall have been made or
deemed to have been made pursuant to this Agreement that the Indemnitee is
entitled to indemnification, the Indemnitor shall be bound by such determination
in any judicial proceeding commenced pursuant to this paragraph 8, absent: (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

(d)                                 The Indemnitor shall be precluded from
asserting in any judicial proceeding commenced pursuant to this paragraph 8 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Indemnitor is bound
by all the provisions of this Agreement.

 

(e)                                  In the event that the Indemnitee, pursuant
to this paragraph 8, seeks a judicial adjudication of such Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, if successful on the
merits or otherwise as to all or less than all claims, issues or matters in such
judicial adjudication, the Indemnitee shall be entitled to recover from the
Indemnitor, and shall be indemnified by the Indemnitor against, any and all
reasonable Expenses actually incurred by such Indemnitee in connection with each
successfully resolved claim, issue or matter.

 

9.                                      NOTIFICATION AND DEFENSE OF CLAIMS.

 

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitor will not relieve the Indemnitor from any liability that
the Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor
is materially prejudiced thereby. With respect to any such Proceeding as to
which Indemnitee notifies the Indemnitor of the commencement thereof:

 

(a)                                 The Indemnitor will be entitled to
participate therein at its own expense.

 

(b)                                 Except as otherwise provided below, the
Indemnitor will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. After notice from the Indemnitor to
Indemnitee of the Indemnitor’s election so to assume the defense thereof, the
Indemnitor will not be liable to Indemnitee under this

 

7

--------------------------------------------------------------------------------


 

Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee’s own counsel in such Proceeding, but the fees and disbursements of
such counsel incurred after notice from the Indemnitor of the Indemnitor’s
assumption of the defense thereof shall be at the expense of Indemnitee unless
(a) the employment of counsel by Indemnitee has been authorized by the
Indemnitor, (b) the Indemnitee shall have reasonably concluded that there may be
a conflict of interest between the Indemnitor and the Indemnitee in the conduct
of the defense of such action, (c) such Proceeding seeks penalties or other
relief against the Indemnitee with respect to which the Indemnitor could not
provide monetary indemnification to the Indemnitee (such as injunctive relief or
incarceration) or (d) the Indemnitor shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and
disbursements of counsel shall be at the expense of the Indemnitor. The
Indemnitor shall not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Indemnitor, or as to which Indemnitee shall have reached
the conclusion specified in clause (b) above, or which involves penalties or
other relief against Indemnitee of the type referred to in clause (c) above.

 

(c)                                  The Indemnitor shall not be liable to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any action or claim effected without the Indemnitor’s written consent. The
Indemnitor shall not settle any action or claim in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither the Indemnitor nor Indemnitee will unreasonably withhold or delay
consent to any proposed settlement.

 

10.                               NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE
SUBROGATION.

 

(a)                                 The rights of indemnification and to receive
advancement of reasonable Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Charter, the Bylaws, any other agreement, a
vote of stockholders, a resolution of the Board of Directors or otherwise,
except that any payments otherwise required to be made by the Indemnitor
hereunder shall be offset by any and all amounts received by the Indemnitee from
any other indemnitor or under one or more liability insurance policies
maintained by an indemnitor or otherwise and shall not be duplicative of any
other payments received by an Indemnitee from the Indemnitor in respect of the
matter giving rise to the indemnity hereunder. No amendment, alteration or
repeal of this Agreement or any provision hereof shall be effective as to the
Indemnitee with respect to any action taken or omitted by the Indemnitee prior
to such amendment, alteration or repeal.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors and
officers of the Company, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available and upon any

 

8

--------------------------------------------------------------------------------


 

Change in Control the Company shall use commercially reasonable efforts to
obtain or arrange for continuation and/or “tail” coverage for the Indemnitee to
the maximum extent obtainable at such time.

 

(c)                                  In the event of any payment under this
Agreement, the Indemnitor shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who shall execute all papers
required and take all actions necessary to secure such rights, including
execution of such documents as are necessary to enable the Indemnitor to bring
suit to enforce such rights.

 

(d)                                 The Indemnitor shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement, or otherwise.

 

11.                               CONTINUATION OF INDEMNITY.

 

(a)                                 All agreements and obligations of the
Indemnitor contained herein shall continue during the period the Indemnitee is
an officer or a member of the Board of Directors of the Company and shall
continue thereafter so long as the Indemnitee shall be subject to any
threatened, pending or completed Proceeding by reason of such Indemnitee’s
Corporate Status and during the period of statute of limitations for any act or
omission occurring during the Indemnitee’s term of Corporate Status. This
Agreement shall be binding upon the Indemnitor and its respective successors and
assigns and shall inure to the benefit of the Indemnitee and such Indemnitee’s
heirs, executors and administrators.

 

(b)                                 The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
reasonably satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

12.                               SEVERABILITY.

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.

 

9

--------------------------------------------------------------------------------


 

13.                               EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES.

 

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof, or (ii) any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, rules and
regulations promulgated thereunder, or any similar provisions of any federal,
state or local statute.

 

14.                               NOTICE TO THE COMPANY STOCKHOLDERS.

 

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the stockholders of the
Company with the notice of the next Company stockholders’ meeting or prior to
the meeting.

 

15.                               HEADINGS.

 

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

16.                               MODIFICATION AND WAIVER.

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

17.                               NOTICES.

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed, if
so delivered or mailed, as the case may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of the Company.

If to the Indemnitor, to:

Farmland Partners Inc.

8670 Wolff Court, Suite 240

Westminster, Colorado 80031

Attention: Chief Executive Officer

 

10

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

Morrison & Foerster LLP

2000 Pennsylvania Avenue

Suite 6000

Washington, DC 20006

Attention: Justin R. Salon, Esq.

Fax: 202-887-0763

Email: JSalon@mofo.com

 

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

 

18.                               GOVERNING LAW.

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

19.                               NO ASSIGNMENTS.

 

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor. Any assignment or
delegation in violation of this paragraph 19 shall be null and void.

 

20.                               NO THIRD-PARTY RIGHTS.

 

Nothing expressed or referred to in this Agreement will be construed to give any
person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.

 

21.                               COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

 

[Signature page follows.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

FARMLAND PARTNERS INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

INDEMNITEE:

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Indemnification Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

Indemnitee

 

Date

Paul A. Pittman

 

April 16, 2014

Luca Fabbri

 

April 16, 2014

Jay Bartels

 

April 16, 2014

Chris A. Downey

 

April 16, 2014

Dean Jernigan

 

April 16, 2014

Darell D. Sarff

 

April 16, 2014

Robert S. Solomon

 

April 16, 2014

 

--------------------------------------------------------------------------------